                                                                        Case 2:18-cv-01580-DGC Document 26 Filed 10/26/18 Page 1 of 4



                                                                   1   John J. Bouma (#001358)
                                                                       Patricia Lee Refo (#017032)
                                                                   2   SNELL & WILMER L.L.P.
                                                                       One Arizona Center
                                                                   3   400 E. Van Buren, Suite 1900
                                                                       Phoenix, Arizona 85004-2202
                                                                   4   Telephone: 602.382.6000
                                                                       Facsimile: 602.382.6070
                                                                   5   E-Mail: jbouma@swlaw.com
                                                                       prefo@swlaw.com
                                                                   6
                                                                       Anne E. Rea* (SBN 6188384)
                                                                   7   area@sidley.com
                                                                       Tacy F. Flint* (SBN 6284806)
                                                                   8   tflint@sidley.com
                                                                       Joseph R. Dosch* (SBN 6303209)
                                                                   9   jdosch@sidley.com
                                                                       SIDLEY AUSTIN LLP
                                                                  10   One South Dearborn Street
                                                                       Chicago, Illinois 60603
                                                                  11   Telephone: (312) 853- 7143
                                                                       *Admitted Pro Hac Vice
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12
                                                                       Attorneys for Defendants
Snell & Wilmer




                                                                  13
                        Phoenix , Arizona 85004-2202




                                                                                          IN THE UNITED STATES DISTRICT COURT
                              LAW OFFICES




                                                                  14
                                602.382.6000




                                                                                                FOR THE DISTRICT OF ARIZONA
                                     L.L.P.




                                                                  15
                                                                  16
                                                                       Arizona Summit Law School, LLC, a
                                                                  17   Delaware corporation; and InfiLaw           No. 2:18-CV-01580-PHX-DGC
                                                                       Corporation, a Delaware corporation,
                                                                  18
                                                                                       Plaintiffs,
                                                                  19                                                JOINT STATUS UPDATE
                                                                             v.
                                                                  20
                                                                       American Bar Association, an Illinois
                                                                  21   corporation; Council of the Section of
                                                                       Legal Education and Admissions to the
                                                                  22   Bar, American Bar Association; and
                                                                       Accreditation Committee of the Section of
                                                                  23   Legal Education and Admissions to the
                                                                       Bar, American Bar Association,
                                                                  24
                                                                                       Defendants.
                                                                  25
                                                                  26
                                                                  27
                                                                  28
                                                                         Case 2:18-cv-01580-DGC Document 26 Filed 10/26/18 Page 2 of 4



                                                                   1           On August 13, 2018, the Court stayed proceedings in this case pending the
                                                                   2   conclusion of Arizona Summit Law School, LLC and InfiLaw Corporation (collectively,
                                                                   3   “Arizona Summit” or the “School”)’s appeal to the American Bar Association’s Appeals
                                                                   4   Panel. (Dkt. 24.) The Court directed the parties to provide a status report on the appeal if
                                                                   5   no decision had been made by October 26, 2018. (Id.)
                                                                   6           No decision has been made on the School’s appeal. The Appeals Panel hearing was
                                                                   7   scheduled for September 25, 2018. At the School’s request, the hearing was continued. It is
                                                                   8   now set for November 6, 2018. After that hearing, the Appeals Panel is directed by the
                                                                   9   Rules of Procedure to provide a written decision within 30 days. (Dkt. 17, Ex. 1 at 72 (Rule
                                                                  10   41(a).) The Appeals Panel must therefore issue a final decision no later than December 6,
                                                                  11   2018.
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12           The parties agree that continuing the stay of this litigation for this short period in
Snell & Wilmer




                                                                  13   order to permit the completion of the pending appeal proceedings will serve judicial
                        Phoenix , Arizona 85004-2202
                              LAW OFFICES




                                                                  14   economy and the best interests of the parties. The parties therefore respectfully request that
                                602.382.6000
                                     L.L.P.




                                                                  15   the Court continue the stay until the Appeals Panel issues a final decision. The parties will
                                                                  16   promptly notify the Court of the Appeals Panel’s decision.
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                                                                    -1-
                                                                        Case 2:18-cv-01580-DGC Document 26 Filed 10/26/18 Page 3 of 4



                                                                   1          DATED this 26th day of October, 2018.
                                                                   2   KIRKLAND & ELLIS LLP                      SNELL & WILMER LLP
                                                                   3                                             By: s/ Patricia Lee Refo
                                                                       By: s/ H. Christopher Bartolomucci            John J. Bouma (SBN 001358)
                                                                   4       H. Christopher Bartolomucci*              jbouma@swlaw.com
                                                                           Paul D. Clement*                          Patricia Lee Refo (SBN 017032)
                                                                   5       Viet D. Dinh*                             prefo@swlaw.com
                                                                           *Admitted Pro Hac Vice                   One Arizona Center
                                                                   6       655 15th Street, NW                      400 East Van Buren, Suite 1900
                                                                           Washington, DC 20005                     Phoenix, AZ 85004
                                                                   7       Telephone: (202) 879-5000                Telephone: (602) 382-6000
                                                                   8
                                                                           QUARLES & BRADY LLP                   SIDLEY AUSTIN LLP
                                                                   9
                                                                           Nicole France Stanton                      Anne E. Rea* (SBN 6188384)
                                                                  10       Renaissance One Two North Central          area@sidley.com
                                                                           Avenue Phoenix, AZ 85004-2391              Tacy F. Flint* (SBN 6284806)
                                                                  11       Telephone: (602) 229-5200                  tflint@sidley.com
                                                                                                                      Steven J. Horowitz* (SBN 6307861)
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12                                                  shorowitz@sidley.com
                                                                       Attorneys for Plaintiffs                       *Admitted Pro Hac Vice
Snell & Wilmer




                                                                  13                                                   One South Dearborn
                        Phoenix , Arizona 85004-2202




                                                                                                                       Chicago, IL 60603
                              LAW OFFICES




                                                                  14                                                   Telephone: (312) 853-7143
                                602.382.6000
                                     L.L.P.




                                                                  15
                                                                                                                 Attorneys for Defendants
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                                                               -2-
                                                                          Case 2:18-cv-01580-DGC Document 26 Filed 10/26/18 Page 4 of 4



                                                                   1                                   CERTIFICATE OF SERVICE
                                                                   2             I hereby certify that on October 26, 2018, I electronically transmitted the attached
                                                                   3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                   4   Notice of Electronic Filing to the following CM/ECF registrants:
                                                                   5
                                                                       Nicole France Stanton
                                                                   6   Quarles & Brady LLP
                                                                       Renaissance One
                                                                   7   Two North Central Avenue
                                                                   8   Phoenix, AZ 85004-2391
                                                                       Nicole.Stanton@quarles.com
                                                                   9
                                                                       Paul D. Clement
                                                                  10
                                                                       Viet D. Dinh
                                                                  11   H. Christopher Bartolomucci
                                                                       Kirkland & Ellis LLP
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   655 15th Street, NW
                                                                       Washington, DC 20005
Snell & Wilmer




                                                                  13
                        Phoenix , Arizona 85004-2202




                                                                       Paul.clement@kirkland.com
                              LAW OFFICES




                                                                  14
                                602.382.6000




                                                                       Viet.dinh@kirkland.com
                                     L.L.P.




                                                                       cbartolomucci@kirkland.com
                                                                  15
                                                                       Attorneys for Plaintiffs
                                                                  16
                                                                  17
                                                                       s/ Kimberly J. Hayes
                                                                  18
                                                                  19
                                                                  20   4835-4582-2585


                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                                                                      -3-
